Citation Nr: 0517615	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for enucleated right eye, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claim of entitlement to an increased 
rating for his service-connected enucleated right eye.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was before the Board in February 2004, it 
was remanded for further development and adjudication.  
Because the RO has confirmed and continued the denial of the 
veteran's claim, this matter has been returned to the Board 
for further appellate consideration.

As the Board noted in the February 2004 remand, in his 
January 2002 Substantive Appeal, the veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge (formerly known as a Member of the Board) at the 
local VA office.  The RO acknowledged the veteran's request 
and initially scheduled him to appear at such a hearing in 
April 2003.  In February and March 2003, however, the veteran 
requested that the hearing be rescheduled as a 
videoconference hearing.  Then, in a September 2003 Form 9, 
the veteran requested a Board hearing in Washington, DC.  A 
hearing was scheduled for February 2004 in Washington, DC; 
however, in December 2003, the veteran's representative 
notified the Board that the veteran would be unable to attend 
the scheduled hearing and requested that a decision be 
rendered on the evidence of record.  Since that time, the 
veteran has not requested the opportunity to testify at 
another Board hearing.  In light of the above, and because 
there is no indication since the February 2004 remand that 
the veteran seeks to testify at a Board hearing, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2004).

In January 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

As a final preliminary matter, the Board observes that in the 
June 2002 VA examination report, the ophthalmologist who 
conducted the examination indicated that the veteran had 
presented him with a May 2002 report prepared by his private 
psychologist, Dr. Galderieri, in which that examiner 
diagnosed the veteran as having a mood disorder secondary to 
his service-connected right eye blindness.  In light of the 
foregoing, the Board finds that the record raises a claim of 
entitlement to service connection for psychiatric disability 
as secondary to the veteran's enucleated right eye.  To date, 
VA has not considered this issue and it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection has been in effect for enucleated 
right eye since April 29, 1946.

2.  The current medical evidence shows that the veteran is 
able to count fingers at 3 feet, and that his visual acuity, 
with the aphakic contact lens, is no worse than 20/200.

3.  The veteran's wears a right eye prosthesis.

4.  In an unappealed August 2002 rating decision, the RO 
denied service connection for left eye ptosis, which he 
claimed as left eye vision loss.

5.  In August 2002, the RO notified the veteran of the August 
2002 determination and of his appellate rights, but he did 
not appeal the decision and it became final.

6.  The veteran has not asserted that the August 2002 rating 
decision contains clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision that denied service 
connection for left eye disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for enucleated right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.383, 
4.79, 4.80, 4.84a, Diagnostic Code 6066 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an increased rating for his enucleated 
right eye, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determination.  By way of 
these documents, as well as the Board's February 2004 remand 
and the RO's March 2004 and January 2005 "VCAA" letters, VA 
carefully advised him of the information and evidence 
necessary to substantiate his claim.  Id.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, whether they were via 
letters, the SOC, the SSOCs, the February 2004 Board remand, 
or the RO rating actions, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder extensive records of 
the veteran's private VA treatment for eye disability, dated 
from June 1999 to March 2005, which include numerous 
outpatient eye evaluations.  In addition, in June 2002 and 
April 2004, he was afforded a formal VA ophthalmologic 
examination to assess the nature, extent and severity of his 
service-connected enucleated right eye, as well as the visual 
acuity of his nonservice-connected left eye.  Further, his 
representative has had the opportunity to submit written 
argument in support of this claim.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without another remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and 
especially given that he is receiving the maximum evaluation 
for enucleation of the right eye since the evidence shows 
that he is able to wear an artificial eye, as a matter of 
law, there is no possibility that additional assistance would 
aid him in substantiating his claim for a higher schedular 
rating.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The service medical records show that the veteran sustained a 
penetrating wound to his right eyeball when he was struck by 
a grenade fragment at a firing range near Chalous, France, in 
May 1945, and in a May 1946 rating decision, the RO granted 
service connection for enucleation of the right eye and 
assigned an initial 40 percent rating under Diagnostic Code 
3311 of the 1933 Schedule for Rating Disabilities, with 
special monthly compensation (SMC), effective April 29, 1946.  

The Board notes that the 1945 Schedule for Rating 
Disabilities became effective on April 1, 1946.  In an August 
1947 rating decision, the RO confirmed and continued the 40 
percent evaluation under Diagnostic Code 6069, with continued 
entitlement to SMC.  The veteran filed this claim seeking an 
increased rating in August 2001, and later that month, the RO 
denied entitlement to an evaluation in excess of 40 percent 
under Diagnostic Code 6066.

The Board observes that the veteran has also sought service 
connection for left eye disability.  In an April 2000 rating 
decision, however, the RO denied service connection for left 
eye vision loss on the basis that the disability was not well 
grounded under the law then in effect.  As discussed above, 
however, the VCAA is effective November 9, 2000.  Further, as 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of that Act, if a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, whether at the request of the veteran, 
or as here, at VA's initiative, the claim is readjudicated 
"as if the denial or dismissal had not been made."  Id. at 
1343-44.  

Here, in a June 2002 report, a VA ophthalmologist opined that 
the veteran's severe ptosis of the left eye was as likely as 
not related to service; however, in an unappealed August 2002 
rating decision, the RO denied service connection for ptosis 
of the left eye on the ground that the service medical 
records did not show that the veteran suffered right eye 
trauma during service.  To date, the veteran has not 
challenged that determination, and in light of the RO's 
unappealed August 2002 rating decision, the Board's 
jurisdiction is limited to the current claim for an increased 
rating for the veteran's enucleated right eye.

In light of the foregoing, service connection is in effect 
for the anatomic loss of his right eye, i.e., enucleated 
right eye, and service connection has been denied for left 
eye disability.  Pursuant to Diagnostic Code 6066, the 
anatomical loss of one eye warrants a 40 percent evaluation, 
in addition to special monthly compensation.  Further, a note 
in 38 C.F.R. § 4.84a states that an additional 10 percent 
should be added if an artificial eye cannot be worn.  

Regulations also provide that compensation is payable for the 
combination of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service- 
connected disability and blindness in the other eye as a 
result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice- 
connected disability is not the result of the veteran's own 
willful misconduct. 38 C.F.R. § 3.83(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility. 
38 C.F.R. § 4.79.  However, regulations state that the best 
distant vision obtainable by corrective lenses, e.g., contact 
lenses, will be the basis for rating.  38 C.F.R. § 4.75.

In support of his increased rating claim, the veteran 
maintains, in essence, that his left eye vision has 
deteriorated and that his condition is thus more disabling 
than represented by the current 40 percent evaluation.

During the course of this appeal, the veteran was afforded 
formal VA ophthalmologic examinations in June 2002 and April 
2004.  The June 2002 examination revealed that the veteran 
had no light perception in his right eye.  Further, 
uncorrected visual acuity in his left eye was less than J-14 
(Jaeger measure) for near and count fingers at two feet for 
distance.  With correction, the visual acuity in the left eye 
improves to J-7 for near and 20/25 for distance.  Goldman's 
visual field testing of the veteran's left eye was performed 
with the veteran wearing his gas permeable contact lens 
disclosed that he had marked superior loss to within 5 
degrees of central fixation.  The diagnoses were severe 
ptosis of the left eye; aphakia of the left eye, age-related 
macular degeneration fot he left eye, and loss of the right 
eye secondary to service-connected injury.

The April 2004 VA ophthalmologic examination, which was 
conducted in compliance with the Board's February 2004 remand 
instructions, reflects that the veteran had loss of his right 
eye secondary to in-service trauma and that he thus had no 
right eye.  With respect to his left eye, the examiner 
observed that his visual acuity had indeed declined, and that 
his uncorrected visual acuity in his left eye for near was 
less than J-14 and for distance was count fingers at three 
feet.  In addition, the examiner reported that visual acuity 
with the aphakic contact lens was 20/200, with eccentric 
fixation for distance and Jaeger 14 with eccentric fixation 
for near.  There was no improvement for refraction.  
Goldman's visual field testing of the veteran's left eye was 
performed with the veteran wearing his gas permeable contact 
lens disclosed that he had complete superior field loss.  The 
diagnoses were status post enucleation of the right eye, 
aphakia of the left eye, history of a corneal scar of the 
left eye, age-related macular degeneration of the left eye, 
and severe ptosis of the left eye.  

Subsequent to offering these diagnoses, the ophthalmologist 
indicated that the veteran was legally blind on the basis of 
his age-related macular degeneration of his left eye.  He 
stated that in addition to the loss of central vision caused 
by his age-related macular degeneration, he had significant 
loss of peripheral vision caused secondary to his left eye 
ptosis.

As noted above, the claims folder contains voluminous private 
and VA evaluations of his visual acuity, dated from 1999 to 
2005.  These records substantiate the veteran's contention 
that his left eye visual acuity has diminished; however, 
these records show that, when using his gas permeable contact 
lens, his vision was recorded as no worse than 20/200, such 
as by his private physician, Dr. Randall R. Peairs of 
Northeastern Eye Institute, in September 2004.  In this 
regard, the Board observes that a March 2005 VA outpatient 
ophthalmologic evaluation reflects that he had corrected left 
eye vision of 20/70; however, that physician commented that 
the veteran functioned at worse than that visual acuity would 
suggest, partially due to the contact lens and significant 
involutional ptosis.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
veteran's monocular vision, and the current rating criteria, 
a higher rating than 40 percent would require greater 
impairment of visual acuity than currently demonstrated 
because the medical evidence shows that his distance vision 
is no worse than 20/200 and his near vision shows he can 
count fingers at three feet.  The Board has considered 
whether an evaluation in excess of 40 percent is available 
for the veteran's anatomic loss of one eye when the other eye 
is not service-connected.  The Board observes, however, that 
the evidence establishes that the is able to use a prosthesis 
for the enucleated eye. 

Further, although the April 2004 VA ophthalmologist reported 
that the veteran's vision for distance was 20/200 and 
commented that this would render him "legally blind," 
pursuant to VA regulations, that level of left eye visual 
acuity does not constitute blindness for VA compensation 
purposes, which require that the veteran have only light 
perception or be unable to count fingers at three feet to be 
considered blind. 38 C.F.R. § 4.79.  Therefore, the veteran's 
left eye visual acuity is considered normal for the purpose 
of rating his visual disability because he is not shown to be 
blind in the left eye and that eye is therefore considered to 
be nonservice-connected.  Thus, it also follows there is no 
service-connected disability to rate in the left eye. The 
Board is unable to find any applicable Diagnostic Code that 
provides for an evaluation of the right eye disability in 
excess of 40 percent, plus the SMC that the veteran has 
already been granted.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 40 percent 
for the enucleation of the right eye are not met.  38 C.F.R. 
§§ 3.383(a)(1), 4.75, 4.84, Diagnostic Code 6066.

In reaching this determination, the Board observes that in 
confirming and continuing the current 40 percent rating, the 
RO has pointed out that he is already receiving the maximum 
evaluation available for anatomical loss of a single eye, and 
that a higher rating would only be available if he were 
unable to wear a prosthesis, or the evidence showed that he 
was blind in his left eye.  Here, given the left eye acuity 
findings and the veteran's use of a right eye prosthesis, the 
Board agrees with the RO that, notwithstanding the comment of 
the April 2004 VA examiner, pursuant to VA regulations, the 
veteran does not have left eye blindness.  Thus, there is no 
basis for the Board to award a higher rating for the 
veteran's service-connected right eye disability.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's enucleated right eye 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 40 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In addition, his enucleated right eye has not been shown to 
warrant frequent, or indeed, any, periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand this 
aspect of the veteran's claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for enucleated right eye is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


